RENDERED: MARCH 11, 2022; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0028-MR

WILMA STEPP AND KENNETH
STEPP                                                              APPELLANTS


                    APPEAL FROM PIKE CIRCUIT COURT
v.                 HONORABLE EDDY COLEMAN, JUDGE
                         ACTION NO. 18-CI-01263


CITY OF PIKEVILLE AND UTILITY
MANAGEMENT GROUP, LLC                                                APPELLEES


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, GOODWINE, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: Wilma and Kenneth Stepp appeal from the Pike Circuit

Court’s order granting summary judgment to the City of Pikeville in the Stepps’

claim for personal injury (Wilma) and loss of consortium (Kenneth). After careful

review of the record and applicable statutory and case law, we affirm.
             The incident leading to this litigation occurred on May 21, 2018,

when the Stepp family (Wilma, Kenneth, and their son Carson) traveled to

Pikeville for the Hillbilly Days festival and parade. At the time, Kenneth was a

candidate for Congress, and the family’s intent was for Kenneth to make a stump

speech and then participate in the parade, with Wilma there to photograph her

husband and gauge the effect on the crowd. At some point prior to the parade,

Wilma suffered a fall when her foot caught in some sod in a recently landscaped,

bermed area between two city streets. Her resulting injuries included a fractured

tibia and a compression fracture to a vertebra (L2) in her lower spine.

             On October 30, 2018, Wilma and Kenneth Stepp filed their complaint

in Pike Circuit Court against the City of Pikeville and Utility Management Group,

LLC (the company responsible for maintenance of the landscaped area). The

Stepps sought compensatory and consequential damages for Wilma’s injuries and

Kenneth’s loss of consortium. Answers were filed by each defendant, and

discovery commenced.

             In April 2020, the City filed a motion for summary judgment, arguing

that the Stepps had failed to provide written notice within 90 days to the City of

any defective condition of City property allegedly causing Wilma’s injury, citing

Kentucky Revised Statute (KRS) 411.110. In their response to the City’s motion,




                                         -2-
the Stepps did not contest the failure but instead maintained that the landscaped

area did not fit the statute’s definition of included public property.

               The circuit court granted the City’s motion by order entered

November 18, 2020, finding that the landscaped area met the statutory definition of

a public thoroughfare. Five weeks later, the circuit court denied the Stepps’

motion to alter, amend, or vacate the decision to grant summary judgment. The

Stepps filed a timely notice of appeal, seeking reversal of the summary judgment

and requesting that this Court remand the matter for a trial by jury.1

               We begin by stating our standard of review of an order granting a

motion for summary judgment:

                      Summary judgment is a device utilized by the
               courts to expedite litigation. Ross v. Powell, 206 S.W.3d
               327, 330 (Ky. 2006). It is deemed to be a “delicate
               matter” because it “takes the case away from the trier of
               fact before the evidence is actually heard.” Steelvest, Inc.
               v. Scansteel Service Center, Inc., 807 S.W.2d 476, 482
               (Ky. 1991). In Kentucky, the movant must prove no
               genuine issue of material fact exists, and he “should not
               succeed unless his right to judgment is shown with such
               clarity that there is no room left for controversy.” Id.
               The trial court must view the evidence in favor of the
               non-moving party. City of Florence v. Chipman, 38
               S.W.3d 387, 390 (Ky. 2001). The non-moving party
               must present “at least some affirmative evidence showing
1
  Summary judgment was granted only to the City of Pikeville, and it contains the required
finality language. Kentucky Rule of Civil Procedure 54.02. The record does not indicate any
attempt by Utility Management Group, LLC, to join in the motion; the record is also silent at the
appellate level regarding that appellee’s status other than as a named party according to the
notice of appeal. Accordingly, this decision only determines the propriety of the summary
judgment order in favor of the City of Pikeville.

                                               -3-
            the existence of a genuine issue of material fact[.]” Id.
            On appeal, our standard of review is “whether the trial
            court correctly found that there were no genuine issues as
            to any material fact and that the moving party was
            entitled to judgment as a matter of law.” Scifres v. Kraft,
            916 S.W.2d 779, 781 (Ky. App. 1996). Furthermore,
            because summary judgments do not involve fact-finding,
            our review is de novo. Pinkston v. Audubon Area
            Community Services, Inc., 210 S.W.3d 188, 189 (Ky.
            App. 2006).

Keaton v. G.C. Williams Funeral Home, Inc., 436 S.W.3d 538, 542 (Ky. App.

2013). See also Western Surety Company v. City of Nicholasville, 552 S.W.3d

101, 108 (Ky. App. 2018).

            The statute at issue states thus:

            No action shall be maintained against any city in this
            state because of any injury growing out of any defect in
            the condition of any bridge, street, sidewalk, alley or
            other public thoroughfare, unless notice has been given to
            the mayor, city clerk or clerk of the board of aldermen in
            the manner provided for the service of notice in actions
            in the Rules of Civil Procedure. This notice shall be filed
            within ninety (90) days of the occurrence for which
            damage is claimed, stating the time of and place where
            the injury was received and the character and
            circumstances of the injury, and that the person injured
            will claim damages therefor from the city.

KRS 411.110.

            And finally: “As a matter of application, all statutes are to be liberally

construed to promote the objects and carry out the intent of the General Assembly.

KRS 446.080(1). Because the construction and application of a statute is a



                                         -4-
question of law, it is subject to de novo review. Osborne [v. Commonwealth], 185

S.W.3d [645,] 648 [(Ky. 2006)].” Richardson v. Louisville/Jefferson County

Metro Government, 260 S.W.3d 777, 779 (Ky. 2008).

             As we explained in City of Louisville v. O’Neill, the
             purposes of KRS 411.110 are:

                   to give the city an opportunity to investigate
                   the scene of an accident and correct any
                   defective condition, if such exists, to enable
                   the city to investigate and evaluate the case
                   so that if liability exists it might have an
                   opportunity to settle it without long and
                   expensive litigation, and to give the city an
                   opportunity to protect its funds against
                   unjust and illegal claims.

             440 S.W.2d 265, 266 (Ky. 1969).

Denton v. City of Florence, 301 S.W.3d 23, 25 (Ky. 2009).

             The Stepps argue that summary judgment was improper because the

area where Wilma fell was not a “public thoroughfare” as contemplated by the

statute. They cite to Krietemeyer v. City of Madisonville, 576 S.W.3d 157 (Ky.

App. 2018), which held that, “in context, the term ‘public thoroughfare’ includes

only those exterior improvements that are similar to the named items [in the

statute].” Id. at 161. The Stepps liken their situation to that in Krietemeyer

because the landscaped area likewise did not fit the definition of “public

thoroughfare” and, therefore, no notice was required to the City.




                                         -5-
             But the Krietemeyer Court went on to say, “In this case, the record is

clear that the stairs do not merely provide a means of access to the Police

Department building. The exterior stairs are physically part of that structure. To

this extent, they are not a public thoroughfare in the same way as are bridges,

streets, sidewalks, or alleys.” Id. And it limited its holding to the particular facts

of the case, stating:

             This Court’s function is to draw a line where the statute
             clearly requires notice prior to bringing an action, and
             where it clearly does not. If Krietemeyer’s injury had
             occurred in an interior hallway or stairwell inside the
             building, then no notice would be required. If
             Krietemeyer’s injury had occurred on the sidewalk in
             front of the building, then notice would be required.
             Because the stairs were physically part of the
             building, we conclude that they are more similar to
             the former situation than the latter.

Id. (emphasis added). Here the entire area in controversy was exterior public land

not physically part of any building.

             When viewing the record in a light most favorable to the Stepps and

resolving all doubts in their favor, we conclude that the circuit court correctly

found that there were no genuine issues as to any material fact and that the City of

Pikeville was entitled to judgment as a matter of law. Keaton, 436 S.W.3d at 542.

The landscaped area is physically connected to the two parallel streets and is not

connected to any interior structure. As such, and in accordance with Krietemeyer

and related case law, the allegedly defective area is part of both streets and is


                                          -6-
subject to the notice provision of KRS 411.110. The Pike Circuit Court properly

so concluded, and we find no error.

            Accordingly, we affirm the order of the Pike Circuit Court granting

summary judgment.

            ALL CONCUR.



BRIEFS FOR APPELLANTS:                   BRIEF FOR APPELLEE CITY OF
                                         PIKEVILLE:
Jonah L. Stevens
Pikeville, Kentucky                      Russell H. Davis, Jr.
                                         Pikeville, Kentucky




                                       -7-